           Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

WILLIAM J. BESSEY,

      Plaintiff,
v.                                                C.A. No.: 1:20-cv-437

ACT GLOBAL AMERICAS, INC., d/b/a
ACT GLOBAL SPORTS, INC., and
JOHN BAIZE,

     Defendants.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, WILLIAM J. BESSEY (hereinafter sometimes referred to as

“Plaintiff”), by and through his undersigned counsel, sues Defendants, ACT

GLOBAL AMERICAS, INC. d/b/a ACT GLOBAL SPORTS, INC., and JOHN

BAIZE (hereinafter sometimes referred to collectively as “Defendants”), and in

support thereof states as follows:

                                INTRODUCTION

      1.     This is an action by Plaintiff against his employers for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seek damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION
             Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 2 of 6




       2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

since this claim arises under federal law and by the private right of action conferred

in 29 U.S.C. § 216(b).

                                       VENUE

       3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, ACT GLOBAL AMERICAS, INC., d/b/a ACT GLOBAL SPORTS,

INC., maintain offices in Travis County, Texas.

                                   THE PARTIES

       4.      Plaintiff, WILLIAM J. BESSEY, is an individual residing in

Williamson County, Texas.

       5.      Defendant, JOHN BAIZE, is an individual residing in Travis County,

Texas, and at all times relevant to this matter was the Chief Executive Office of

Defendant, ACT GLOBAL AMERICAS, INC., d/b/a ACT GLOBAL SPORTS,

INC., acting directly or indirectly in the interest of Defendant, ACT GLOBAL

AMERICAS, INC., d/b/a ACT GLOBAL SPORTS, INC., in relationship to

Plaintiff.

       6.      Defendant, JOHN BAIZE, hired the Plaintiff and also supervised and

controlled Plaintiff’s conditions of employment.        Defendants, JOHN BAIZE,

determined the rate and method of payment for Plaintiff.

       7.      Defendant, JOHN BAIZE, is an employer of the Plaintiff as defined by
            Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 3 of 6




the Fair Labor Standards Act, 29 U.S.C. § 203(d).

      8.      Defendant, ACT GLOBAL AMERICAS, INC., d/b/a ACT GLOBAL

SPORTS, INC., is a corporation formed and existing under the laws of the State of

Delaware and maintains offices in Travis County, Texas, and its primary business is

as a synthetic turf manufacturer.

      9.      Defendants have employees subject to the provisions of 29 U.S.C. §

206 in the facility where Plaintiff was employed.

      10.     At all times material to this complaint, Defendants employed two or

more employees and had an annual dollar volume of sales or business done of at

least $500,000.00.

              UNPAID OVERTIME IN VIOLATION OF THE FLSA

      11.     At all times material to this complaint, Defendant, ACT GLOBAL

AMERICAS, INC., d/b/a ACT GLOBAL SPORTS, INC., was an enterprise

engaged in interstate commerce, operating a business engaged in commerce or in the

production of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C.

§§ 203(r)-(s).

      12.     Defendants employed Plaintiff, WILLIAM J. BESSEY, from

approximately November of 2018, until January of 2020, as a “Draftsman,” at

Defendants’ offices in Austin, Texas and was paid at on a salary basis of $42,000.00

per year. Plaintiff’s duties were to create drawings and descriptions for the creation
             Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 4 of 6




of artificial turf for sports fields

       13.     As part of Plaintiff’s regular and recurring job duties, Plaintiff was

individually engaged in commerce and produced goods for commerce and his work

was directly and vitally related to the functioning of Defendants’ business activities

through his use of the channels of interstate commerce, i.e., making interstate

telephone calls and using the internet.

       14.     Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

       15.     Plaintiff did not occupy a position that would be considered as exempt

under the FLSA.

       16.     Plaintiff worked numerous weeks in excess of forty hours per

workweek, and was not compensated for all work in excess of 40 hours at a rate not

less than one and one-half times the regular rate at which he was employed.

       17.     Defendants did not maintain accurate time records.

       18.     Plaintiff regularly worked 40 hours per workweek. However, during

the approximate time period of March of 2019 through July of 2019, Plaintiff worked

approximately 80 hours in each workweek, but was not paid any additional overtime

premium in accordance with the FLSA.
            Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 5 of 6




      19.     Defendants either knew about or showed reckless disregard for the

matter of whether their conduct was prohibited by the FLSA and failed to act

diligently with regard to their obligations as employers under the FLSA.

      20.     Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      21.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      22.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff, WILLIAM J.

BESSEY, demands Judgment against Defendants, jointly and severally, for the

following:

      a.      Awarding Plaintiff his compensatory damages, attorneys’ fees and
              litigation expenses as provided by law;

      b.      Awarding Plaintiff pre-judgment interest as provided by law, should
              liquidated damages not be awarded;

      c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
              provided by law;
     Case 1:20-cv-00437-RP Document 1 Filed 04/24/20 Page 6 of 6




d.     Awarding Plaintiff such other and further relief as the Court deems just
       and proper.
                     JURY TRIAL DEMAND

Plaintiff hereby demand a jury trial on all issues so triable.

Respectfully submitted this April 24, 2020.

                           ROSS • SCALISE LAW GROUP
                           1104 San Antonio Street
                           Austin, Texas 78701
                           (512) 474-7677 Telephone
                           (512) 474-5306 Facsimile
                           Megan@rosslawgroup.com



                           /s/ Megan E. Evans
                           MEGAN E. EVANS
                           Texas Bar No. 24090092

                           DANIEL B. ROSS
                           Texas Bar No. 789810
                           ATTORNEYS FOR PLAINTIFF
